81024: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-06303: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81024


Short Caption:TEVA PARENTERAL MEDICINES, INC. VS. DIST. CT. (ADAMS)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A778471Classification:Original Proceeding - Civil - Mandamus


Disqualifications:SilverCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:None for Justice SilverPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/03/2020 at 11:00 AMOral Argument Location:Carson City


Submission Date:11/03/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBaxter Healthcare CorporationTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Jason K. Hicks
							(Greenberg Traurig, LLP/Las Vegas)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Henry J. Hymanson
							(Hymanson & Hymanson)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brian Rubenstein
							(Greenberg Traurig, LLC/Philadelphia)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Eric W. Swanis
							(Greenberg Traurig, LLP/Las Vegas)
						


PetitionerMcKesson Medical-Surgical, Inc.Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Jason K. Hicks
							(Greenberg Traurig, LLP/Las Vegas)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Henry J. Hymanson
							(Hymanson & Hymanson)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brian Rubenstein
							(Greenberg Traurig, LLC/Philadelphia)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Eric W. Swanis
							(Greenberg Traurig, LLP/Las Vegas)
						


PetitionerTeva Parenteral Medicines, Inc.Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Jason K. Hicks
							(Greenberg Traurig, LLP/Las Vegas)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Henry J. Hymanson
							(Hymanson & Hymanson)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brian Rubenstein
							(Greenberg Traurig, LLC/Philadelphia)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Eric W. Swanis
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestAbraham FeingoldGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAce K. WilliamsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAdriana RamirezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAdrian FloresGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAgnes G. LauronGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAgustin Perez-RoqueGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAida A. MekhjianGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAlan K. PetersonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAlbert L. FitchGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAlicia ClarkGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAlicia HoskinsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAllen GoudyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAllyson R. Dyer, Jr.Glen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAmber CrawfordGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAmelia B. BrunsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAna HostlerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnastasio BustamanteGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAndrea MotolaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAndre PerretGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAndrew MoriciGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAndrew ZielinskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAneita LafountainGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnga McClainGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAngela HamlerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAngela HyyppaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAngela PachecoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAngela WinslowGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAngel BarahonaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAngelite Bustamante-RamirezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnita KinchenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnne HayesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnnette MedlandGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnnie GillespieGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnnie MunaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnn KabadaianGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnn Marie MoralesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnthony ArchuletaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnthony K. KaletaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnthony Ray QuirozGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnthony Sergio, Jr.Glen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAnthony WilliamsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAntoinette RochesterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAntonio GonzalesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAris GiannopoulosGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestArlene HoardGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestArlene LetangGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestArlene WeisnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestArnold GrayGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestArnold JonesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestArthur EinhornGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestArun KapoorGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAubrey WilliamsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAudrey ManuelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestAugustave HouleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarbara BaxterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarbara BlairGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarbara EddowesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarbara LakeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarbara RobertsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarbara Robin BeattyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarbara SwainGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarbara WardGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarry McGiffinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBarry MorrisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBenyam YohannesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBernardino CarrascoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBernice SandersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBertha LaurelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBeth HobbsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBette LongGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBetty BradleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBetty WagnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBetty WernerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBetty WintersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBeverly PerkinsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBeverly WinterowdGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBill GrattanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBillie MathewsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBilly BowenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBivetta MorenoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBonita M. FriesenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBonnie BlossGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBonnie ClarkGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBonnie GrayGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBonnie NakonecznyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBoonyuen CanacarisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBrandilla ProssGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBrenda GarciaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBrenda HarmanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBrian IreyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBridget WilkinsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBryan BaldridgeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestBuddie SalsburyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCamille HoweyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCandelario GuevaraGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCandido HernandezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCaridad CheaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarla BrauerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarl IIGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarl L. BurchardGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarl SmithGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarmen AguilarGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarmen McCallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarol A. MarquezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarol ClarkGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarol EinhornGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarole RoggenseeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarol HielGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarol SwanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarolyn ArmstrongGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarolyn BrownGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarolyn DonahueGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarolyn FicklinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCarolyn LamyerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCatalina ZafraGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCatherine BarberGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCatherine SmithGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCatherine ThompsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCatherine Titus-PilateGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCecilia Vital-CedenoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCecil JacksonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCelia Reyes De MedinaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestChardai C. HamblinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCharleen Davis ShawGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCharles WilliamsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestChelsey L. MellorGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCheryl WilliamsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestChrista CoyneGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestChristina ZepedaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestChrist VorgiasGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestChuong Van TrongGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCindy CookGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestClaire DiamondGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestClarence TaylorGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestClifton JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestClifton RollinsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCodell ChavisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestColleen TranquillGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestColleen VolkGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestConnie KimGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestConnie RobyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestConrad DupontGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestConstance RobinsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCorinne M. KramerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCorinne MillerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCristina BejaranGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCynthia D. FrazierGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCynthia Griem-RodriguezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestCynthia SpencerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDallas PymmGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDana MartinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDaniel FerranteGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDanny ScaliceGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDan R. MortensenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDario E. EscalaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDarlene LutherGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDarrell BolarGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDarrell KiddGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDavid DonnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDavid KroitorGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDavid MageeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDavid MorganGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDavid TomlinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDawn BlanchardGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDebbie HallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDeborah EsteenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDeborah MadisonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDeborah MadridGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDee Louise WhitneyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDeisy EcheverriaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDelmy C. PerdomoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDelores RussGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDeloris K. DuckGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDemecio GironGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDemetry SaddlerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDenise Anne McGeeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDenise F. HachezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDenise M. MorganGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDenise OrrGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDenis PankhurstGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDerek WorthyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDiana LousignontGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDiane KircherGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDianne ValoneGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDigna OlivaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDinora CentenoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDion DraughGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDionne JenkinsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDolores McDonnellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDolores SobieskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDominga ToribioGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDonald BartlettGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDonald BeckerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDonald HarmanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDonald PinskerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDonna BergeronGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDonna PowersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDora PerezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDoris HarrisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDoris JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDorothy Ann ButlerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDorothy J. MajorGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDorothy Livingston-SteelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDorothy TuckoshGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDouglas MorganGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDouglas ShearerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestDurango LaneGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestE. Theresa GeorgGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEdward BenaventeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEdward L. HuebnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEdward LevineGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEdward LindseyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEdward SolisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestElaine Bagley-TennerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEleanor RoweGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEli PinsonaultGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestElizabeth BurtonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestElizabeth Castro MoralesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestElizabeth I. KindlerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEllamae GainesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEloise FreemanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestElsa ChevezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestElsie AyersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEmanuelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEmelyn DelacruzGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEmilio DolpiesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEmma FuentesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEmma Ruth BellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEngarcia B. EscalaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestErlinda NatingaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestErnest ConnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEsperanza GallegosGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEsteban ArellanosGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEsther A. HayashiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEthel FinebergGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEuqena DomkoskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEva PowersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEvelyn CampbellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEvelyn DavisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEvelyn EalyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestEvonne QuastGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFaith O'BrienGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFanny PoorGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFelisa LopezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFlorence LucasGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFlorence PinsonaultGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrancine SiegelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrancis AdlerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrancisco GonzalesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrancisco MantuaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrancisco QuinteroGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFranco ProvincialiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrank BeallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrank E. WhiteGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrank InterdonatiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrank J. HallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrank L. LylesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFranklin CorpuzGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrank SteinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFrank TorresGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFred BlackingtonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFred McMillen, IIIGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestFreeman RogersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGabriel MaresGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGabriel ReyesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGary WilsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGeolene SchallerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGeorge AllshouseGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGeorge JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGeorgia OlsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGeorgina HetheringtonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGina RussoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGinger StanleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGloria AckermanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGloria WardGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGlorice HarrisonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGolob LucianoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGraciela BorrayesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGraham TyeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGreg HouckGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestGwen StoneGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHarold DusykGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHarold StromgrenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHarry BlakeleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHenry AyoubGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHenry VeleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHiep MoragaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHillegonda VandergaagGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHomero HernandezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHoward BugherGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHoward CrossGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHoward HovietzGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHugo DonisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestHugo MartinezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestIda MalwitzGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestIraida LopezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestIrene BilskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestIrene CalGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestIris L. KingGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestIsabel GrijalvaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestIsa SchillingGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestIsheka HinerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJ. Holland WallisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJack AyersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJack BrownGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJacklyn SlaughterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJacqueline BeattieGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJacqueline NovakGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames A. LewisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames BedinoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames DuarteGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames H. McavoyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames HamiltonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames HorvathGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames MiddaughGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames MorrisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames SlaterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJames WolfGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJanet McKnightGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJanet P. PerryGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJanet SteinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJanet VopinekGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJanice HoffmanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJanice MitchelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJanice WampoleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJanisann SalasGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJan Michael ShultzGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJannie SmithGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJaqueline A. HolmesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJason B. PitmanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJason WaltonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJavier PachecoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJean GoldenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJeanne ThibeaultGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJean RoseGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJean RoseGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJeff GotliebGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJennifer PowersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJessica SpanglerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJessie L. DawsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJesus Gonzalez-TorresGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJesus PazosGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJesus VallsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJiggerson MendozaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJill TaylorGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJimmy NixGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoan FrenkenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoan LiebschutzGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoanna KoenigGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoann HarperGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJodi GainesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoe FilbeckGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoellen SheltonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn AndrewsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn JulianGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn MauizioGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn McDavid, Jr.Glen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohnny JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn O'MaraGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn RamirezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn RomeroGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn SlaughterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn VicciaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJohn WaltersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJorge B. MartinezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJose Diaz-PerezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJose HernandezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJose LozanoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJose MartinezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJose MoraGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJose O. PenaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoseph BaudoinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoseph DonatoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoseph E. FosterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJosephine LozanoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoseph InfusoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoseph NagyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoseph O'ConnellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoseph RomanoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJose PrietoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJose Rodriguez-RamirezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJospehine MolinaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoyce AlvarezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoyce BakkedahlGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJoyce JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJuanita E. MorrisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJuan SalazarGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJudith GerencesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJulia GutierrezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJulie KalsnesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJulie SpainhourGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJune JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestJune LangerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKaren A. KunzigGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKaren FanelliGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKaren KeeneyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKatherine HolzhauerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKathleen J. DuhsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKathryn WheelerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKathy A. EscaleraGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKathy ParkinsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKathy WalentGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKellie Appleton-HultzGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKenneth BurtGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKerri SandersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKimberly KunkleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKip CooperGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKirk MolitorGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKristen FosterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestKristine MayedaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestL. Norma J. O'NeaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLafonda FloresGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLanita NewellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLarry JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLaurence McDanielGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLavada ShipersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLawrence DonahueGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLawrence FrielGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLeah GirmaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLeanne RobieGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLeeanne NelsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLeeann PinsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLee CalcaterraGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLen MonacoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLeon EvansGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLeroy MaysGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLeslie BrownGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLester WeddingtonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLetha JilesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLeticia StroheckerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLevelyn BarberGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLidia AldanayGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLila SnyderGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLillian DuncanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLinda AlpyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLinda J. KeelerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLinda JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLinda KobigeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLinda KorschinowskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLinda OrculloGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLinda SteinerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLinda WalkerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLisa MaysGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLjubica DraganicGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLloyd H. RobinsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLloyd HallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLois EasleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLois ThompsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLoraine TurrellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLou DeckerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLouise PerezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLouise VerdelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLouis VirgilGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLovette M. HughesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLovie SandersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLowell PhilipGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLucila MunguiaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLucille ChildsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLucy MastrianGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLucy TurnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLuisa PrietoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLuis PerezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLupe EvangelistGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLupita Avila-MedelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestLuz HerronGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMadeline C. FinnGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMadeline FosterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMae McKinneyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMafalda SudoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarcelina CastanedaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMargaret AdymyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMargaret CalavanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMargaret CauseyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMargarita BenaventeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMargrett ThompsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarguarite M. McavoyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria ArtigaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria CamposGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria DominguezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria EscobedoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria FloresGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria HernandezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria KollenderGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria LissGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria MartinezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarian MillerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria PerezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria RodriguezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria SalcedoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaria SotoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaribel RabadanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaridee AlexanderGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarie HoegGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarie LawsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarietta FergusonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMario MaldonadoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMark ArkenburgGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMark OlsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMark WilliamsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarlene SiemsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarsene MaksymowskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarshall BergeronGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarshall NydenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarta Fernandez VenturaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMartha GarciaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMartin CaperellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMarwa MaiwandGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary CattledgeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary DominguezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary Ellen KaiserGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary FaulknerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaryjane PerryGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary Jean DavisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary Louise MascariGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary MooreGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary SolizGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary WentworthGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMary WilliamsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMassimino RusselloGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMatthew BeauchampGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMatt ParkGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMaureen BridgesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMelanie KeppelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMelissa BalGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMercedes PerezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMersey LindseyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMetro ZamitoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichael BrownGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichael F. KellyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichael GarveyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichael J. KrachenfelsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichael MaloneGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichael McCoyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichal ZookinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichel CooperGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichele MorseGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichelle BoyceGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichelle HollisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichelle HowfordGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMichelle PhilipGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMigdalia MosquedaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMiguel ReyesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMikhail MizhiritskyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMildred J. TweedyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMinerva L. LimGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMirka TarnowiskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMohammed PourteymaurGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMuriel FeingoldGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestMyron MeachamGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNancy C. FrisbyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNancy CookGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNancy LapaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNancy NormanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNathania BellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNenita RodriguezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNeohmi GallegosGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNess FrillarteGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNicholas GulliGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNikki DawsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNoe LopezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNoranne BrumagenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestNorma TadeoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestOlga KunikGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestOrville KircherGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestOscar FennellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestOtis L. DixonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPamela BertrandGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPamela DominguezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPastor GonzalesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPat MarinoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatricia A. TroppGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatricia ClarkGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatricia CorreaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatricia Hurtado-MiguelGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatricia L. DonleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatricia Lewis-GlynnGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatricia PeoplesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatricia SparksGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPatrick ChristopherGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPaul A. CoulombeGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPaula Orozco-GalanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPaul DenorioGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPedro CardonaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPeggy Jo BarnhartGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPeggy LeggGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPercell Collins, Jr.Glen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPeter BillitteriGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPeter DempseyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPeter KlasGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPeter LonglyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPhaedra SundayGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPhillip GarciaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPhyllis G. FosterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPhyllis LeblancGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPhyllis PedroGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPrentice BesoreGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestPriscilla SaldanaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRachel MontoyaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRatanakorn SkeltonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRaul RamirezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRauna ForemasterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRaymond ToppleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRay SeayGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRebecca DayGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRebecca L. Anderson AndreiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRebecca LermaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRene NarcisoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRhea AlderGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRicardo RodriguezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRichard BenkertGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRichard CoiroGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRichard FrancisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRichard GreenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRichard JilesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRichard TafayaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRickie AriasGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRicky PetersonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRita M. TownsleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoberta BrownGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert BachGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert BlairGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert BusterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert CedenoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert Hamilton, Jr.Glen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert KellarGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert RaposaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert StewartGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert TuzinskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobert WilsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRobin AsberryGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRodney BehlingsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRodney StewartGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoger ArriolaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoger SowinskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoland E. ElauriaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRolando JaramilloGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRonald BarkerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRonald CrockerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRonald K. HartleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRonald QuastGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRonald RoweGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRonald RutherGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRon PolinskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRory SundstromGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoselyn TraftonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRosemarie NorlinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRosetta RussellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRosslyn CrossleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoxanne E. TashGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoy BoldenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoy ChaseGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRoy GregorichGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRuth HowardGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestRyszard TarnowiskiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSally WestGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSalvatore TromelloGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSamuel HayesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSandra GardnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSandra SennessGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSandra SimkoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSandra WarisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestScott VandermolinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSean KeenanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSedra BeckmanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSerene WhiteGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShanera HallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShara HarrisonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSharon WhiteGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSharon WilkinsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSherida DevineGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSheron JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSherrill ColemanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSherrilyn SaundersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSheryle BartlettGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShirley BowersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShirley BradleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShirley CarrGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShirley KellarGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShirley PyrtleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShirley WashingtonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestShirley WoodsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSilvia DerasGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSocorro AllshouseGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSondra I. KimbersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSondra MorenoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSonia MorganGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSonia RojasGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSony SyamalaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSoo-Ok KimGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSophie HinchliffGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSossy AbadjianGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSpence CaudleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestStella McCrayGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestStella VillegasGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestStephanie KlineGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestStephen StaggGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSteve JohnsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSteve LyonsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSteven RauschGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSteven VigGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSteven WiltGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSteve PokresGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSteve WillisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSue HadjesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSusan BieglerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSusan CoreyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSusan F. BachandGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSusan HenningGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSusan M. HillGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSusan Merrell-ClappGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSusie CarneyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSylvia BivonaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSylvia MilburnGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestSylvia ShanklinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTaesook KimGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTania GreenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTeresa CarrGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTeresa I. EspinosaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTeresa PeccoriniGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTerrie AntlesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTerry TurnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestThelma AndersonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTheodore MorrisonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestThomas BeemGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestThomas HerroldGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTimothy DyerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTimothy PriceGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTina GiannopoulosGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTina HallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTomas BenedettiGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTony YutyatatGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTraci BurksGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTreva RodgersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTroy StatenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestTruman CarterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVasiliki KalkantzakosGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVeloy E. BurtonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVenus BeamonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVerna BenfordGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVerna GrimesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVernon ThompsonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVicki BeverlyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVickie Cole-CampbellGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVickie SmithGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVicki RodgersGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVictor BonillaGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVictoria FreemanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVincenzo EspositoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestViola Brottlund-WagnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVirginia A. DavisGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVirginia A. McCallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVirginia AdarveGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVirginia HallGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVirginia M. HunterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestVon TrimbleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWade ObershawGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWallace StevensonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWanda GilbertGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWayne PittmanGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWayne SommerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilbur SmithGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam DehavenGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam FraleyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam KaderGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam KeelerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam KepnerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam LittleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam R. DanielsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam SnedekerGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam StankardGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam UnruhGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWilliam WadlowGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWillie FergusonGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWillie GriffinGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWillie MurrayGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWillie WilliamsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWinifred BabcockGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWinifred CarterGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestWoodrow FinneyGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestXandra CastoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestXavier CeballosGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestXuan Mai NgoGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestYadel TorresGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestYolanda MoralesGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestYolanda MorciglioGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestYolanda RodriguezGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestYvette AdamsGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


Real Party in InterestZolman LittleGlen J. Lerner
							(Glen Lerner Injury Attorneys)
						Peter C. Wetherall
							(Wetherall Group, LTD.)
						


RespondentJames Crockett


RespondentNancy L. Allf


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTrevor L. Atkin





Docket Entries


DateTypeDescriptionPending?Document


04/17/2020Filing FeeFiling fee paid. E-Payment $250.00 from Tami D. Cowden. (SC)


04/17/2020Petition/WritFiled Petition Under NRAP 21 for Writ of Mandamus. (SC)20-14811




04/17/2020AppendixFiled Appendix to Petition for Writ - Volume I of VII. (SC)20-14833




04/17/2020AppendixFiled Appendix to Petition for Writ  - Volume II of VII. (SC)20-14834




04/17/2020AppendixFiled Appendix to Petition for Writ  - Volume III of VII. (SC)20-14835




04/17/2020AppendixFiled Appendix to Petition for Writ  - Volume IV of VII. (SC)20-14836




04/17/2020AppendixFiled Appendix to Petition for Writ  - Volume V of VII. (SC)20-14838




04/17/2020AppendixFiled Appendix to Petition for Writ  - Volume VI of VII. (SC)20-14839




04/17/2020AppendixFiled Appendix to Petition for Writ - Volume VII of VII. (SC)20-14840




04/24/2020Notice/IncomingFiled Petitioner's Amended  Certificate of Service Re: Petition Under NRAP 21 for Writ of Mandamus and Appendices. (SC)20-15595




05/05/2020Order/ProceduralFiled Order Directing Answer.  Real Parties in Interest's Answer due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)20-17014




06/02/2020Petition/WritFiled Real Party in Interests' Answer to Petition for Writ of Mandamus. (SC)20-20641




06/17/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner's Reply to Answer to Petition for Writ due:  June 30, 2020.  (SC)20-22543




06/30/2020BriefFiled Petitioners' Reply to Answer Brief. (SC)20-24250




10/09/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on November 3, 2020, at 11:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-37086




10/12/2020Order/ProceduralFiled Notice of Voluntary Disclosure (Justice Silver). I believe that I can be fair and impartial in this case, but I wish to disclose that I presided over Washington vs. Teva as an Eighth Judicial District Court Judge in a lawsuit involving products liability including claims for inadequate design of the labeling used for prophopol vials. The Jury awarded Plaintiff Washington approximately 10 million in the compensatory phase and approximately 90 million in the punitive phase against Teva in that trial. The parties shall have 7 days from the date of this order to file a motion for disqualification based on my disclosure. (SC)20-37351




10/16/2020Notice/IncomingFiled Petitioners' Notice Regarding Oral Argument (Daniel F. Polsenberg of Lewis Roca Rothgerber Christie as the attorney that will argue for Petitioners Teva Parenteral Medicines, Inc., fka Sicor, Inc., Baxter Healthcare Corporation; and Mckesson Medical-Surgical Inc. on November 3, 2020). (SC)20-38145




10/19/2020MotionFiled Petitioner's Motion to Disqualify Justice Abbi Silver. (SC) (REJECTED PER 10/20/20 NOTICE).


10/20/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-38420




10/20/2020Notice/OutgoingIssued Notice of Rejection of Filed Document (Petitioner's Motion to Disqualify Justice Abbi Silver). (SC).20-38489




10/20/2020MotionFiled Petitioners' Motion to Disqualify Justice Abbi Silver. (SC)20-38524




10/21/2020Notice/IncomingFiled Real Parties in Interests' Notice Regarding Oral Argument. (SC)20-38532




10/22/2020Order/ProceduralFiled Notice of Voluntary Recusal.  I have no personal bias or prejudice concerning any of the parties to this proceeding, nor do I possess any personal knowledge of the facts that are in dispute.  See NCJC 2.11(A)(1).  Moreover, I believe that I could be fair and impartial in this matter.  I also understand my judicial obligation to preside over cases that come before this court.  However, to avoid any appearance of impropriety, I have decided to voluntarily recuse myself in this case due to rulings in a related case that ultimately went to a jury trial while I was an Eighth Judicial District Court Judge involving petitioners Teva Parental Medicines, Inc. as a party.  For this reason, I have decided to recuse myself voluntarily.  (SC)20-38720




10/27/2020Order/ProceduralFiled Order. On October 20, 2020, petitioners filed a motion to disqualify Justice Silver in this matter.  In light of Justice Silver's notice of recusal filed on October 22, 2020, no action will be taken on the disqualification motion. (SC)20-39300




11/02/2020Notice/IncomingFiled Petitioner's Notice of Appearance for Joel D. Henriod and Abraham G. Smith. (SC)20-39873




11/02/2020Notice/IncomingFiled Petitioners Notice of Timeline for Oral Argument. (SC)20-39900




11/03/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81024. (SC)


03/04/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted in part and denied in part." Before the Court En Banc. Author: Hardesty, C.J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Pickering/Herndon. The clerk of this court shall issue a writ of mandamus directing the district court to dismiss all of plaintiffs' claims except their cause of action for negligence and their request for punitive damages. fn1 [The Honorable Abbi Silver, Justice, voluntarily recused herself from participation in the decision of this matter.]  137 Nev. Adv. Opn. No. 6. En Banc. (SC).21-06303




03/04/2021WritFiled Writ with letter. Original and 4 copies of writ and copy of opinion mailed to for service upon Judges. (SC)21-06403




03/25/2021WritFiled Returned Writ. Original Writ returned. Served on Judge Hon. Nancy Allf, Hon. Trevor L. Atkins, and Hon. Erika Ballou  on March 12, 2021.21-08610




03/29/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-08871




03/29/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View